Exhibit 10.3.1

 

  Bank Use Only:    Customer Number   

 

       Account Number   

 

 

FULL DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 IS BEING PAID TO THE
FLORIDA DEPARTMENT OF REVENUE WITH THE EXECUTION AND DELIVERY OF THIS NOTE
BECAUSE THIS NOTE IS EXECUTED IN FLORIDA BUT SECURED BY GEORGIA REAL PROPERTY.

 

RBC Bank   Commercial Promissory Note   (Creditline Variable Rate)

 

$11,150,000.00     Orlando, Florida     October 17, 2011 Original Credit
Facility    

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC BANK (USA) (“Bank”), or order, the principal sum of ELEVEN
MILLION, ONE HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($11,150,000.00), or so
much thereof as may have been disbursed from time to time and remains unpaid,
together with interest, fees, premiums, charges and costs and expenses as set
forth in this Note. Payments by Borrower under this Note will be made as
provided in this Note. Payments will be made at the office of Bank, or such
other place as Bank may designate in writing from time to time. Bank’s office is
located at 420 South Orange Avenue, Suite 300, Orlando, Florida 32801.

Line of Credit

This Note evidences a Credit Facility Bank has made available to Borrower. The
Credit Facility is a line of credit. Under the Credit Facility, Borrower may
make requests to Bank for Advances under this Note and Bank will, on the basis
of those requests, make Advances under this Note to or for the benefit of
Borrower up to 2:00 p.m. on the Facility Termination Date, or if the Facility
Termination Date is not on a Business Day, up to 2:00 p.m. on the Business Day
immediately preceding the Facility Termination Date. Amounts Advanced under this
Note, once repaid, may not be re-Advanced, unless Bank, in its discretion,
agrees otherwise in writing prior to any re-Advance. Without Bank’s prior,
written, discretionary consent, at no time may the unpaid principal balance
outstanding under this Note exceed the face amount of this Note. All Advances
under this Note will be subject to and made on the terms and conditions of this
Note and the other Loan Documents, including Borrower’s satisfaction of all
conditions precedent to any Advances or waiver of such conditions by Bank. Upon
the occurrence of an Event of Default and continuance thereof under this Note,
in addition to Bank’s other rights and remedies, Bank may limit, restrict,
suspend or terminate Borrower’s right to receive any future or additional
Advances under this Note and the other Loan Documents.

Borrower will be liable under this Note for only so much of the principal amount
as equals the total of the amounts Advanced to or for Borrower by Bank from time
to time under this Note, less all payments made by or for Borrower and applied
by Bank to principal, and for interest on each such Advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank’s
books and records which will be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error.

Interest Rates

Except as provided below, prior to maturity of this Note, interest will accrue
on the unpaid principal of this Note at the greater of the following (the
“Interest Rate”): (1) the Minimum Interest Rate or (2) an interest rate per
annum equal to 3.50% plus the LIBOR Base Rate. The “LIBOR Base Rate” is the
London Interbank Offer Rate for U.S. Dollars for a term of one month which
appears on Bloomberg Professional screen BBAM (or any generally recognized
successor method or means of publication) as of 11:00 a.m., London time, two
(2) London business days prior to the day on which the rate will become
effective. The rate for the first month or part thereof will initially become
effective on the date of the Note as shown on the face hereof. Thereafter, the
rate will change and a new rate will become effective on the first calendar day
of each succeeding month. If for any reason the London Interbank Offer Rate is
not available, then the “LIBOR Base Rate” shall mean the rate per annum which
banks charge each other in a market comparable to England’s Eurodollar market on
short-term money in U.S. Dollars for



--------------------------------------------------------------------------------

an amount substantially equivalent to the principal amount due under this Note
as determined at 11:00 A.M., London time, two (2) London business days prior to
the day on which the rate will become effective, as determined in Bank’s sole
discretion. Bank’s determination of such interest rate shall be conclusive,
absent manifest error.

Upon the occurrence and continuance of an Event of Default under this Note, but
prior to maturity of this Note, at Bank’s option, interest will accrue on the
unpaid principal of this Note at the Default Rate. After maturity of this Note,
until this Note is paid in full, interest will accrue on the unpaid principal of
this Note, and all unpaid interest, fees, premiums, charges and costs and
expenses, at the Default Rate. The Default Rate will be the Interest Rate plus
5%.

This is a variable rate note with a Minimum Interest Rate. The rates at which
interest accrues under this Note may change from time to time. Any changes in
the interest accrual rates will equal changes in the variable rate index to
which such interest rates are tied. But, the rates at which interest accrues
under this Note and the rates at which interest accrues under the other Loan
Documents will not, at any time, be less than the Minimum Interest Rate, even if
a change in the aforementioned variable rate index would result in lower
interest rates. Bank will not have any obligation to notify Borrower of
adjustments in any interest rates under this Note or any of the other Loan
Documents. Adjustments to any rate of interest will be effective first day of
next month.

All interest payable under this Note will be calculated monthly and will accrue
daily on the basis of the actual number of calendar days elapsed and a year of
three hundred sixty (360) calendar days. All accrual rates of interest under
this Note will be contract rates of interest, whether a pre-default rate or a
default rate, and references to contract rates in any Loan Documents executed
and delivered by Borrower or others to Bank in connection with this Note will be
to such contract rates.

Payment Terms

Initial Term. Prior to maturity of this Note, principal and interest will be
paid as follows: Interest shall be payable monthly, in arrears, beginning
November 17, 2011 and continuing on the same calendar day of each consecutive
month thereafter until October 17, 2014 (the “Maturity Date”), when one final
payment of the entire balance of principal, interest, fees, premiums, charges
and costs and expenses then outstanding on this Note will be due and payable.

Extended Term. Should Borrower satisfy the Extended Term Conditions below, as
determined by Bank, at Bank’s reasonable discretion, the Maturity Date will be
extended to October 17, 2016 (the “Extended Maturity Date”), whereby principal
and interest shall be payable as follows: Principal shall in full equal
consecutive monthly payments of $17,050.00 each, together with accrued but
unpaid interest, commencing on November 17, 2014, and continuing on the same day
of each calendar month thereafter until the Extended Maturity Date, when one
final payment of the entire balance of principal, interest, fees, premiums,
charges and costs and expenses then outstanding on this Note will be due and
payable in full.

The “Extended Term Conditions” shall mean that prior to the Maturity Date,
Borrower attains Debt Service Coverage of 1.35 to 1.00, (ii) the amount
outstanding under this Note is no greater than 50% of the updated appraised
value of the Office Project and (iii) Borrower pays Bank an extension fee equal
to 0.50% of the Loan amount outstanding.

“Debt Service Coverage” means the ratio of (a) net operating income for the
Office Project to (b) Debt Service Denominator.

For the purposes of calculation Debt Service Coverage, net operating income for
the Office Project shall be calculated using the preceding 12 months of
operations and will account for all property expenses, including real estate
taxes, a management fee of not less than 5.00% and reserves for replacement of
at least $0.15 per square foot of space.

“Debt Service Denominator” shall be calculated by annualizing monthly principal
and interest payments derived by using the outstanding Loan amount at the time
of the test amortized over 25-years at the actual interest rate charged on this
Note.

If Borrower has authorized Bank, or in the future authorizes Bank, in writing,
to automatically draft Borrower’s payments under this Note, then on each payment
date Bank will draw or debit from the demand deposit account or other account
Borrower has designated for such purpose, as shown on Bank’s records, the amount
of the payment

 

2



--------------------------------------------------------------------------------

then owing, and Bank will draw or debit from such designated account any other
amounts Borrower then owes Bank under this Note and under any of the other Loan
Documents. Bank generally will provide Borrower approximately ten (10) calendar
days prior notice of each draw or debit, but Bank’s failure to provide Borrower
prior notice will not limit, negate or otherwise affect Bank’s right to draw or
debit, or Borrower’s obligation to have sufficient available funds on deposit at
the time Bank draws or debits Borrower’s account. Bank’s right to draw upon or
debit Borrower’s account will not relieve Borrower of its repayment obligations
under this Note and the other Loan Documents, and the lack of available funds to
enable Bank to draw amounts due on the due date thereof or within any cure
period applicable thereto, will be an Event of Default under this Note.

Payments made under this Note will be applied in such order as Bank, in its
discretion, determines appropriate, unless applicable law mandates a specific
order for application of payments. Payments received on a day other than a
business day will be deemed received by Bank on the immediately following
business day and payments received after 2:00 p.m. (local time in the place
designated above for payment) on any business day will be deemed received by
Bank on the next business day.

This Note may be prepaid in whole, or in part, at any time without any fee or
premium.

Supporting Documents

The Credit Facility was made pursuant to a commitment letter from Bank to
Borrower and Global Growth Trust, Inc. dated September 21, 2011.

Borrower and Bank have entered into a Credit Line Loan Agreement, dated of even
date herewith (“Loan Agreement”). The terms of the Loan Agreement are
incorporated into this Note.

This Note is secured by the Security Documents. The Security Documents include
the following: Deed to Secure Debt (“Mortgage”) dated of even date herewith,
given by Borrower in favor of Bank, to be recorded in the Public Records of
Gwinnett County, Georgia. The following is a general reference to the real
property encumbered by the Mortgage: three multi-tenant class A office buildings
totaling 263,742 square foot of space on 20.085 acres of land located at 3505,
3555 and 3575 Koger Boulevard, Duluth, Georgia 33096 (the “Office Project”).

Late Charges and Expenses

Borrower agrees to pay, upon demand by Bank, for each payment past due for
fifteen (15) or more calendar days, a late charge in an amount equal to the
lesser of (1) five percent (5%) of the amount of the payment past due or (2) the
maximum percentage of the payment past due permitted by applicable law, or the
maximum amount if not expressed as a percentage.

If this Note is not paid in full whenever it becomes due and payable, Borrower
agrees to pay all of Bank’s costs and expenses of collection, including
reasonable attorneys’ fees.

Default and Acceleration

Any one or more of the following will constitute an event of default under this
Note (“Event of Default”): (1) the failure of Borrower to pay within five
(5) calendar days after its due date, any payment described herein, whether
principal, interest, fees, premiums, charges or costs and expenses; (2) the
breach by Borrower of any of its non-payment obligations under this Note and the
failure of Borrower to cure the breach within thirty (30) calendar days after
receipt of written notice of the breach from Bank, unless extended by Bank in
writing; (3) the occurrence of a default or an event of default under the Loan
Agreement, any of the Security Documents or any of the other Loan Documents, and
the failure of such default to be cured within any applicable grace period
contained in the document under which the default occurred; (4) the termination
or attempted termination, in whole or in part as to present or future
obligations, of any guaranty of, or other supporting obligation for the Credit
Facility that has been given or that may be given in the future by any person;
or (5) the occurrence of a default or an event of default under any other
indebtedness or obligation now owing or in the future owing by Borrower to Bank
and the failure of such default to be cured within any applicable grace period.

Upon the occurrence of an Event of Default under this Note, (1) the entire
unpaid principal balance of this Note and all interest, fees, premiums, charges,
costs and expenses owing and to be owing under this Note, will, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other Loan Documents, as well
as any additional rights and remedies it may have at law or in equity. The
failure by Bank to exercise any of its options will not constitute a waiver of
the right to exercise same in the event of any subsequent default.

 

3



--------------------------------------------------------------------------------

General Terms

Borrower waives presentment, demand, protest and notice of dishonor.

Time is of the essence for the performance of all of Borrower’s covenants and
agreements set forth in this Note, including its payment obligations under this
Note.

Payment of this Note in whole or in part, or any other partial or full
satisfaction or discharge of Borrower or Borrower’s obligations under this Note,
will not release or otherwise terminate any of the security interests or liens
created by any of the Security Documents, or entitle any person to a release or
termination thereof; the terms of each Security Document will be determinative
of when and the conditions under which any of the security interests or liens
created by such Security Document will be released or otherwise terminated.

This Note will be governed by the substantive laws of the State of Florida,
excluding, however, the conflict of law and choice of law provisions thereof.
Borrower submits to the jurisdiction of either the state courts of the
jurisdiction whose laws govern this Note, or a United States District Court for
any federal district in such jurisdiction, over any action or proceeding arising
from or related to this Note; and, Borrower irrevocably waives the defense of
improper venue or an inconvenient forum.

Each provision of this Note will be interpreted in a manner so as to be valid
under applicable law, but if any provision of this Note is held invalid under
such law by a court or other tribunal of competent jurisdiction, the provision
will be ineffective to the extent of such invalidity without invalidating the
remainder of such provision or the remaining provisions of this Note, or the
application thereof will be in a manner and to an extent permissible under
applicable law.

If the rate at which interest accrues under this Note exceeds at any time the
maximum contract rate which may be charged to or collected from Borrower on the
Credit Facility under applicable law, or if any fees, premiums, charges or costs
and expenses assessed against or collected from Borrower exceed those permitted
by law, then ipso facto the same will be reduced to the limits prescribed by
law; and, if Bank receives any interest, fees, premiums, charges or costs and
expenses in excess of any limits prescribed by law, such excess will be applied
to the reduction of the principal balance owing under this Note in the inverse
order of its maturity, even if not then due, or at the option of Bank, paid to
Borrower.

Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action or proceeding arising from or related to this Note.

This Note will apply to and bind Borrower’s successors and assigns. From time to
time Bank may assign this Note or sell to one or more financial institutions or
other lenders a participation in the Credit Facility. Bank will not be under any
obligation to disclose to Borrower or any other Obligor the fact that it is
soliciting participations or that it has sold participations in the Credit
Facility. The sale of one or more participations in the Credit Facility by Bank
will not relieve Bank of its obligations under the Loan Agreement and will not
grant to Bank (or any participants), Borrower or any other Obligor any greater
rights relative to the Credit Facility or under any of the Loan Documents, and
it will not relieve Borrower or any other Obligor of any of their respective
obligations on the Credit Facility or under any of the Loan Documents. To the
extent Bank sells participations in the Credit Facility, when requested,
Borrower will permit such participants to conduct any inspections and audits
Bank is permitted to undertake under this Agreement with Bank or separate from
Bank, and Borrower and the other Obligors will otherwise communicate with such
participants with respect to the Credit Facility and the Loan Documents, when
requested to do so by Bank in connection with such participants’ determination
of whether to acquire a participation interest in the Credit Facility. In all
other circumstances, in the event of the sale of participation interests by
Bank, Borrower and Obligors shall be required to communicate only with Bank, who
will then communicate with all participants.

This Note and the other Loan Documents contain the entire/final agreement
between Borrower and Bank relative to the Credit Facility. Bank will be under no
obligation to extend, renew or refinance the Credit Facility, or amend, modify
or change any provision of this Note. This Note and any of the rights and
remedies of any of the parties to this Note may not be changed or waived orally,
but only by an agreement in writing signed by the party against whom enforcement
of any change or waiver is sought.

 

4



--------------------------------------------------------------------------------

Definitions

In this Note: (1) “Borrower” refers to GGT Gwinnett Center GA, LLC, a Delaware
limited liability company; (2) “Credit Facility” refers to the loan, line of
credit or other credit facility evidenced by this Note; (3) “Facility
Termination Date” refers to the last day on which Borrower may request an
Advance, which day is October 17, 2014, unless otherwise extended by Bank in
writing; (4) “maturity of this Note” refers to the date on which payment of the
entire balance of principal then outstanding on this Note becomes due and
payable in full, whether the stated maturity date, by acceleration or otherwise;
(5) “Minimum Interest Rate” means 4.95% per annum, which is the lowest per annum
rate at which interest will accrue under this Note and under the other Loan
Documents; (6) “Note” refers to this Commercial Promissory Note; (7) “Security
Documents” refers to the security documents and supporting obligations which
reference that they secure this Note or reference that they secure all
obligations of Borrower to Bank, and includes all security documents and
supporting obligations shown on Bank’s records as being security documents or
supporting obligations that secure this Note, whether or not such security
documents or supporting obligations correctly or accurately refer to this Note;
and (8) any terms defined in the Loan Agreement that are not defined in this
Note will have the meanings in this Note given thereto in the Loan Agreement,
and the rules of construction or rules related to use of terms in the Loan
Agreement will apply to this Note.

The Minimum Interest Rate will be reduced to 4.20% upon Borrower attaining a
Debt Service Coverage of 1.35 to 1.00 (the “Adjusted Minimum Interest Rate”).
Borrower may request Bank’s acknowledgement of such reduction in the Minimum
Interest Rate in writing, accompanied by financial reports and information
reasonably requested by Bank, which demonstrates such Debt Service Coverage, and
upon Bank’s review and acceptance thereof, the Adjusted Minimum Interest Rate
shall be effective as of the date of such written request.

Deposit Requirement. Borrower, Global Growth Trust, Inc., a Maryland corporation
(“GGTI”), or any affiliate of Borrower or GGTI shall deposit and maintain, in
aggregate, no less than $800,000.00 in a deposit account with Bank during the
term of this Note in order to meet the Deposit Requirement. In the event the
Deposit Requirement is not met, the Minimum Rate will increase from 4.95% to
5.25%, and the Adjusted Minimum Interest Rate will increase from 4.20% to 4.50%.

EXECUTED by the undersigned as of the day and year first above stated.

GGT GWINNETT CENTER GA, LLC, a Delaware limited liability company

 

By:  

    /s/    Steven D. Shackelford

            Steven D. Shackelford             Executive Vice President   [seal]

 

5